Exhibit 99.1 Yum China Reports Q2 Same-Store Sales Growth of 3% and Operating Profit Growth of 64%; Loyalty Members Surpassed 100 Million; Mobile Payment Exceeded 40% of Total Company Sales Shanghai, China (July 5, 2017) – Yum China Holdings, Inc. (the “Company” or “Yum China”) (NYSE: YUMC) today reported unaudited results for the second quarter ended May 31, 2017. Second Quarter Highlights ● Total system sales grew 7%, including growth of 8% at KFC and 7% at Pizza Hut1, excluding foreign currency translation (“F/X”). ● Same-store sales grew 3%, including growth of 4% at KFC, flat at Pizza Hut. ● Opened 90 new restaurants during the quarter. ● Total restaurant margin increased 2.7 percentage points to 15.3%, primarily due to the impact of retail tax structure reform and also driven by same-store sales leverage, partially offset by wage inflation and commodity inflation. ● Operating profit increased 64%, and 73% excluding F/X, primarily due to the impact of retail tax structure reform and also driven by same-store sales leverage. F/X negatively impacted reported operating profit by $8 million. ● Net income increased 39% to $107 million. ● Adjusted EBITDA increased 15% to $259 million. ● Basic EPS increased 33% to $0.28 and diluted EPS increased 29% to $0.27. 1 Beginning with the quarter ended May 31, 2017, Pizza Hut Casual Dining and Pizza Hut Home Service were combined and reported together as the Pizza Hut reportable segment. Segment financial information for prior periods has been re-cast to align with this change in segments.
